On February 15,2007, the defendant was sentenced to five (5) years in the Montana Women’s Prison for violation of the conditions of a suspended sentence for the offense of Criminal Endangerment, a felony.
On October 5, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Eric Olson. The state was not represented.
The Defendant having been duly informed of the amended judgment and commitment, and having waived her right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be affirmed, with the clear understanding that this sentence shall run concurrently with Cascade County District Court Cause Number ADC-06-262 to reflect Judge Stadler’s intent at sentencing.
Hon. G. Todd Baugh, District Court Judge